The attorney for appellee has filed a motion to dismiss the appeal in this cause and upon consideration, it is
Ordered that the said motion be and the same is, hereby granted and the appeal in this cause commenced by notice of appeal filed in the Circuit Court for Lake County, Florida, on December 11, 1961, be and the same is hereby dismissed. It is further
Ordered that the sum of One Hundred Dollars ($100.00) be and the same is hereby allowed as a reasonable fee for the services of the attorney for appellee in this Court.